Per Curiam. The 28th rule of this court provides that in case of failure by the appellee to file his brief within the time prescribed, the judgment or decree will be reversed, proforma, unless the court on examination of the record “shall deem it proper to decide the case on its merits.” The record in this case is voluminous and after examination, no briefs being filed by appellee, we think it proper to enforce the rule. The decree will be reversed, pro forma, and cause remanded. Reversed and remanded.